Citation Nr: 0025834	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1975 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO), 
in which the RO denied entitlement to service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia.  The veteran perfected an appeal of the 
December 1998 decision.  

In a December 1998 notice of disagreement, the veteran 
submitted a claim for service connection of post-traumatic 
stress disorder (PTSD).  In a December 1999 rating action, 
the RO denied entitlement to service connection for PTSD.  As 
of this date, the veteran has not submitted a notice of 
disagreement as to the issue of service connection for PTSD.  
Therefore, the issue of entitlement to service connection for 
PTSD is not subject to appellate consideration.  


FINDING OF FACT

The claims file contains evidence of a current diagnosis of 
an acquired psychiatric disorder, to include schizoaffective 
disorder, and of a plausible relationship between the current 
disorder and service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that an 
October 1975 entrance examination is negative for evidence of 
a psychiatric disorder.  In May 1977 the veteran stated that 
his mind was messed up and he had bad thoughts.  He also 
reported having problems with stuttering and hearing voices, 
although he did not know what the voices were saying.  The 
veteran reported that he had problems sleeping at night 
because his bad thoughts kept him awake.  He also added that 
he kept many things on the inside and he did not release his 
frustrations.  It was noted that the veteran appeared 
distressed, depressed, and alert.  Impression was acute 
situational reaction.  The provisional diagnosis was paranoid 
schizophrenia.  On mental status examination, it was noted 
that the veteran was distressed mentally and had a stutter in 
his speech.  The examiner stated that he had talked with the 
veteran on previous occasions and he had never detected a 
stutter before.  In addition, the examiner observed that the 
veteran's behavior was of an excited and depressed nature.  
The veteran's mood was depressed and his thinking was clear 
at times and then confused.  The veteran was fully alert and 
oriented.  The veteran was also suffering from 
hallucinations.  Assessment was probably paranoid 
schizophrenia.  A November 1978 separation examination was 
negative for evidence of a psychiatric disorder.  

A letter from a private physician indicates that the veteran 
was seen in April 1979 and May 1979 for psychiatric 
symptomatology.  The veteran was suffering from behavioral 
problems such as anger, irritability, nightmares, depressed 
mood, anxiety, tension, insomnia, and compulsive behavior.  
H. Al-Khoury, M.D., observed that the veteran was unhappy and 
having fits of rage over anything.  When asked about his 
military service, it was noted that the veteran became very 
anxious and tense.  He also started crying aloud like a child 
and subsequently the veteran calmed down.  The veteran 
reported that while in the service, he lost a friend during a 
military exercise.  Dr. Al-Khoury noted that the veteran's 
problems were related to his military service.  

Private medical records from January 1993 show that the 
veteran reported suffering from an inability to learn new 
information and loss of memory.  The veteran stated that he 
had suicidal and violent thoughts.  The veteran also reported 
having an increased temper and feeling highly depressed.  He 
also stated that he had become impotent in the last months.  
According to the veteran, his sexual activity was occurring 
four to five times per week and was now down to one time per 
month.  
J. J. Tomasovic, M.D. noted that the veteran had been 
nonfunctional, was extremely emotionally unstable, and had 
complaints of a tremor in his right arm.  It was also noted 
that there were no apparent stresses in the family.  
Impression was rule-out traumatic encephalopathy, but there 
was suspected organic mood disorder, with functional 
impairment of the right side of the body.  

During an April 1994 private psychiatric assessment it was 
noted that the veteran suffered from a head injury which 
occurred in September 1992.  This head injury contributed to 
the deterioration of his overall functions.  During this 
psychiatric assessment, the veteran was again described as 
being nonfunctional.  It was noted that the veteran spends 
most of his time at home watching television but without 
comprehension.  He also visits various physicians or 
therapists.  The veteran reported having a poor memory, 
especially immediate and recent.  He also repeatedly asked 
the same questions or confirmed his actions over and over 
again.  The veteran had no concentration and could not carry 
on a conversation.  He was very labile, suspicious, 
impatient, and disinhibited.  The veteran reported having low 
frustration tolerance which leads to frequent shouting, 
threatening matches, and embarrassment for the family.  The 
veteran's personal hygiene was very poor and his wife has to 
remind him to get dressed and change his clothes.  The 
veteran also reported suffering from panic, anxiety and 
dizziness with a loss of brief consciousness on a daily 
basis.  The veteran also explained that he has no sexual 
desire and he is of often physically uncomfortable because of 
body stiffness and sleep difficulty.  

During this private psychiatric assessment, the veteran had a 
normal electroencephalogram (EEG).  The final formulation 
suggested that one needs to correlate this with a patient who 
has a frontal lobe type syndrome and because this was the 
only abnormality such changes would appear to be quite mild.  
According to the report, there was mild lateralization into 
the right hemisphere but a more prominent frontal processing 
deficit.  In conclusion, S. A. Amrung, M.D. found that the 
veteran had poor social skills, poor concentration, 
impatience, disinhibition, low frustration, tolerance, and 
poor memory.  He also stated that the veteran displayed poor 
judgment and difficulty with day to day functions.  It was 
noted, however, that because of the veteran's high level of 
competency in the past, he still retains pockets of good 
cognitive function which might make his performance 
inconsistent.  Based on historical information, testing 
results, and a clinical interview the veteran had the 
clinical features of a frontal lobe dysfunction probably 
resulting from a closed head injury sustained one and a half 
years previously.  Diagnoses was organic mental disorder, 
unresolved grief reaction, and status post closed head 
injury.  The veteran's Global Assessment Functioning (GAF) 
was 30.  

In an October 1994 private report of medical evaluation, the 
examining physician stated that he believed that the veteran 
had a schizo-affective disorder.  

Social Security Administration (SSA) records from June 1995 
show that the veteran was inflexible and had maladaptive 
personality traits which caused either significant impairment 
in social or occupational functioning or subjective distress 
as evidenced by his sociopathic tendencies with features of 
obsessesive malingering.  The SSA made a determination that 
the veteran was disabled due to a personality disorder.  A 
psychiatric review form noted that organic mental disorders, 
paranoid schizophrenia, and other psychotic disorders were 
absent.  

The veteran initially claimed entitlement to VA disability 
compensation in April 1998, at which time he indicated that 
he had a mental disorder.  

VA Medical Center (VAMC) outpatient treatment records from 
November 1998 show that the veteran received treatment for 
complaints of memory loss and hearing voices from combat.  
The VA examiner noted that there was a decrease in delusional 
thinking.  On examination, the veteran was alert and oriented 
times three although he was anxious with blunted affect.  
Assessment was schizoaffective disorder.  

VAMC outpatient treatment records from January to April 1999 
show that the veteran received ongoing treatment for a 
schizoaffective disorder.  The veteran reported having 
complaints of anxiety, depression, delusional thinking, and 
insomnia.  

In April 1999, the veteran submitted excerpts on the 
diagnostic features of a schizoaffective disorder.  

VAMC outpatient treatment records from June to July 1999 show 
a diagnosis of schizoaffective disorder of the bipolar type.  
The veteran told the VA examiner that he has good days and 
bad days and he also has auditory hallucinations of tanks, 
trucks, and voices of Vietnam which are disturbing.  

In July 1999 the veteran underwent a private psychiatric 
evaluation.  The veteran reported experiencing anxiety 
symptoms with phobic anxieties, depressive feelings, frequent 
crying spells, and insomnia.  The veteran also reported 
suffering from auditory hallucinations and episodes of 
frustration where he banged his head in the walls and 
experienced panic attacks.  According to the veteran, he has 
suffered from psychiatric problems since May 1977 while on 
active duty in the service.  While in the service, the 
veteran stated that he experienced symptoms of a psychotic 
nature and severe stresses that he could not tolerate.  

On mental status examination, the veteran appeared fairly 
cooperative and provided background information in a somewhat 
unusual manner with a variable affect, moderate anxiety, and 
also thought contents reflective of delusional preoccupations 
of a paranoid and persecutory nature.  The veteran told the 
private psychiatrist that he believed that his fellow 
soldiers in the service threatened to beat and kill him and 
therefore he could not continue his duty in the service.  The 
veteran also explained that even now he has flashbacks with 
auditory hallucinations although he has no suicidal 
intentions.  According to the veteran, he has not been able 
to perform his daily chores with proper attention and 
concentration.  He often forgets previous events, even 
programs he has watched on television a few hours earlier.  
It was noted that the veteran was of average intelligence and 
showed a strong motivation to seek help for his emotional 
difficulties and his inability to deal with stressful 
situations.  Diagnosis was schizoaffective disorder, 
depressed, recurrent.  

According to the private psychiatrist, although there was no 
documented history of psychiatric problems prior to May 1977, 
there may have been the possibility of pre-disposition to a 
psychotic and affective condition.  He also added that the 
veteran's military experiences in witnessing multiple 
traumatic situations and his inability to deal with these 
stressful situations caused the veteran to decompensate and 
manifest symptoms of the diagnosis of schizoaffective 
disorder, depressed.  The private psychiatrist concluded that 
the veteran continued manifesting these symptoms of variable 
severity and has been in need of ongoing psychiatric care.  

During an October 1999 personal hearing, the veteran stated 
that while on active duty he suffered from constant paranoia.  
The veteran further stated that due to his paranoia and 
threats, he went absent without leave (AWOL) for fourteen to 
eighteen days.  

A VAMC outpatient treatment report from November 1999 shows a 
diagnosis of schizoaffective disorder.  According to the 
report, the veteran's symptoms impair his ability to function 
successfully in daily life leaving him with financial needs 
that are difficult to meet and significantly preclude his 
ability to get and keep a job.  The VA examiner noted that 
the veteran's current symptoms of paranoia, feelings of being 
watched, and his depressed mood were the basis for the 
diagnosis of schizoaffective disorder. 


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188(1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis 

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  Numerous VAMC outpatient treatment records and 
private medical records show a diagnosis of a schizoaffective 
disorder.  In addition service medical records from May 1977 
show that the veteran received treatment for hearing voices, 
insomnia, and depression and the subsequent assessment was 
probably paranoid schizophrenia.  Therefore, the Board finds 
that the first and second Caluza elements have been satisfied 
because there is evidence of treatment for a psychiatric 
disorder while in service and a current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence indicating that his 
psychiatric disorder began while he was in service.  As a lay 
person the veteran is competent to provide evidence of an 
observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  

However, during a July 1999 psychiatric evaluation, a private 
psychiatrist stated that although there was no documented 
history of psychiatric problems prior to May 1977, the 
veteran may have had a predisposition to a psychotic and 
affective condition.  He also stated that the veteran's 
military experiences and his inability to cope with these 
stressful situations caused the veteran to decompensate and 
manifest symptoms of the diagnosis of schizoaffective 
disorder, depressed.  Therefore the evidence does suggest 
that the current psychiatric disability, a schizoaffective 
disorder, is related to an in-service disease or injury.  
Wade v. West, 11 Vet. App. 302 (1998).  For these reasons, 
the Board has determined that the claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include a schizoaffective disorder is well-grounded.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a schizoaffective 
disorder is well-grounded.  To this extent, the appeal is 
granted.  


REMAND

The Board finds the veteran's claim for service connection 
for an acquired psychiatric disability, to include a 
schizoaffective disorder, is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

Private medical records from April 1994 indicate that the 
veteran suffered from a head injury which occurred in 
September 1992.  According to a private psychiatric 
assessment the veteran's head injury contributed to the 
deterioration of his overall functions.  Although during a 
July 1999 private psychiatric examination, the private 
psychiatrist found that the veteran may have had a 
predisposition to a psychotic and affective condition.  The 
private psychiatrist also stated that the veteran's inability 
to deal with military experiences caused the veteran to 
manifest the symptoms of a schizoaffective disorder, 
depressed.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The veteran should be requested to 
identify all sources of recent treatment 
received for symptoms related to his 
psychiatric disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2. The RO should then schedule the 
veteran for a VA psychiatric examination 
before a board of two psychiatrists.  The 
examiners are asked to indicate in the 
report that they have reviewed the claims 
folder, with special attention to the 
service medical records.  Based on a 
review of all medical documentation and 
history on file, the examiners should 
render opinions as to whether it is at 
least as likely as not that any current 
psychiatric disability, to include 
schizoaffective disorder is causally 
related to symptomatology documented in 
the veteran's service medical records.   

The examiners must also determine if and 
to what extent the veteran's psychiatric 
disability is related to a head injury 
that occurred in September 1992.  The 
examiners should then provide an opinion 
on the nature and severity of the 
veteran's psychiatric disability, to 
include schizoaffective disorder.  If the 
examiners determine that the veteran has 
more than one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the[examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include schizoaffective 
disorder.

5.  If the action is adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached. Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  By this REMAND the 
Board intimates no opinion, either 
factual or legal, as to the ultimate 
determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


